DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Attention is directed to MPEP 904.01 [R-08.2012].
The breadth of the claims in the application should always be carefully noted; that is, the examiner should be fully aware of what the claims do not call for, as well as what they do require. During patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP § 2111 - § 2116.01 for case law pertinent to claim analysis.


It is noted with particularity that narrowing limitations found in the specification cannot be inferred in the claims where the elements not set forth in the claims are linchpin of patentability.  In re Philips Industries v. State Stove & Mfg. Co, Inc., 186 USPQ 458 (CA6 1975).  While the claims are to be interpreted in light of the specification, it does not follow that limitations from the specification may be read into the claims.  On the contrary, claims must be interpreted as broadly as their terms reasonably allow.  See Ex parte Oetiker, 23 USPQ2d 1641 (BPAI, 1992).  In added support of this position, attention is directed to MPEP 2111 [R-11.2013], where, citing In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969),   is stated:
The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The 

Additionally, attention is directed to MPEP 2111.01 [R-07.2015], wherein is stated:
II.   IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION

“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). 

Attention is also directed to MPEP 2111.02 II.  As stated herein:
II.    PREAMBLE STATEMENTS RECITING PURPOSE OR INTENDED USE
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation")…  (Emphasis added)


Attention is directed to MPEP 2111.  As stated therein:
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:


In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1). (Emphasis added).


Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 60 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In the present case, claim 60 depends from canceled claim 28.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 60 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 60 recites the limitation "the transporting step" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Standard for Obviousness.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Attention is directed to In re Jung, 98 USPQ2d 1174, 1178 (Fed. Cir. 2011) wherein is stated:
There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement. “[Section 132] does not mandate that in order to establish prima facie anticipation, the PTO must explicitly preempt every possible response to a section 102 rejection. Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues Chester, 906 F.2d at 1578 (internal citation omitted). As discussed above, all that is required of the office to meet its prima facie burden of production is to set forth the statutory basis of the rejection and the  reference or references relied upon in a sufficiently articulate and informative manner as to meet the notice requirement of § 132. As the statute itself instructs, the examiner must “notify the applicant,” “stating the reasons for such rejection,” “together with such information and references as may be useful in judging the propriety of continuing prosecution of his application.” 35 U.S.C. § 132. 


Attention is directed to the decision in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007):
When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

It is further noted that prior art is not limited to the four corners of the documentary prior art being applied.  Prior art includes both the specialized understanding of one of ordinary skill in the art, and the common understanding of the layman.  It includes “background knowledge possessed by a person having ordinary skill in the art. . . [A] court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1396.
Suggestion, teaching or motivation does not have to be explicit and “may be found in any number of sources, including common knowledge, the prior art as a whole or the nature of the problem itself’” Pfizer, Inc. v. Apotex, Inc. 480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) citing Dystar Textilfarben GMBH v. C. H. Patrick Co., 464 F.3d 1356 (Fed. Cir. 2006).


Admissions as Prior Art.
Attention is directed to MPEP 706.02 [R-07.2015]:
III.   RELIANCE ON ADMITTED PRIOR ART IN SUPPORT OF REJECTION
A statement by an applicant in the specification or made during prosecution identifying the work of another as “prior art” is an admission which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood Int’l Corp. v. R.A. Jones & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988). See MPEP § 2129 for discussion on admissions as prior art. Where the admitted prior art anticipates the claim but does not qualify as prior art under any of the paragraphs of 35 U.S.C. 102, the claim may be rejected as being anticipated by the admitted prior art without citing to 35 U.S.C. 102. 


Attention is directed to MPEP 2129 [R-08.2012], Admissions as Prior Art, which states in part:
I. ADMISSIONS BY APPLICANT CONSTITUTE PRIOR ART
A statement by an applicant in the specification or made during prosecution identifying the work of another as “prior art” is an admission **>which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood Int’l Corp. v. R.A. Jones & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988).

Attention is also directed to Ex parte Shirley, (BPAI, 2009) Appeal No. 2009002352, which, at pages 21 and 26, states:
The Specification’s omission of the term “prior art” and inclusion of the prior-art disclaimer may initially appear to indicate that Appellants do not consider the single-step soft bake process to constitute prior art. To place these latter, contraindicative factors into the proper context though, we note that patent-application drafters regularly endeavor to avoid the indiscriminate or imprudent use of the descriptive label, “prior art.” See Riverwood Intern. Corp. v. R.A. Jones & Co., Inc., 324 F.3d 1346, 1354 (Fed. Cir. 2003) (citing In re Fout, 675 F.2d 297, 300 (CCPA 1982)) for the proposition that “section 102 is not the only source of … prior art. Valid prior art may be created by the admissions of the parties”); In re Nomiya, 509 F.2d 566, 571 (CCPA 1975) (holding that an Applicant’s ipsissimis verbis, constituted an admission that the pictured subject matter was prior art relative to Applicant’s invention); MPEP § 21294 (instructing that “the examiner must determine whether the subject matter identified as ‘prior art’ is applicant’s own work, or the work of another. In the absence of another credible explanation, examiners should treat such subject matter as the work of another”).

***

The Specification’s omission of the term “prior art” and inclusion of the boilerplate prior-art disclaimer do not change our conclusion. In view of the record as a whole, these factors are ineffective in shielding Appellants from having their prior-art admissions treated as such.

Claims 1-4, 6-20, 22-25, 29-50, 52-59 and 61 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/01648 A1 (Bashir et al.) in view of US 2012/0040343 A1 (Timp et al.), US 2012/0071330 A1 (Kokoris et al.), US 2010/0029513 A1 (Myerson et al.), US 2008/0003564 A1 (Chen et al.), US 2013/0146457 A1 (Gundlach et al.) and admissions of applicant.

It is noted that Bashir et al., appears to list two inventors (Rashid Bashir and Bala Murali Venkatesan) that are the same in the instant application, and that the applicant in Bashir et al., comprises The Board of Trustees of the University of Illinois as is the case in the instant application.  It is further noted that the subject application does not claim benefit of priority to the WO document, and that WO 2013/016486 A1 was published 31 January 2013, which is more than 1 year from the effective filing date (10 March 2014).  Accordingly, the disclosure of Bashir et al., constitutes available prior art.


As stated in the abstract:
Provided herein are methods and devices for characterizing a biomolecule parameter by a nanopore-containing membrane, and also methods for making devices that can be used in the methods and devices provided herein. The nanopore membrane is a multilayer stack of conducting layers and dielectric layers, wherein an embedded conducting layer or conducting layer gates provides well-controlled and measurable electric fields in and around the nanopore through which the biomolecule translocates. In an aspect, the conducting layer is graphene.

Bashir et al., at paragraph [0043], teach:
The membrane may comprise Aluminum Oxide, Tantalum Oxide, Titanium Oxide, Silicon Dioxide, Hafnium Oxide, Zirconium Oxide, Boron Nitride, Silicon Nitride, graphene or nanolaminates thereof, or any combination thereof. In an aspect, the membrane is a multilayer stack comprising an electrically conducting layer and dielectric layer, including a plurality of electrically conducting layers such as graphene separated by dielectric layers, or any of the stacks provided herein. Specific proteins, oligonucleotides or chemical tags are bound to methylated or hydroxymethylated site on target biomolecule. An electric field is applied across the membrane, from the first fluid compartment to the second fluid compartment, to drive the biomolecule through the nanopore. The bound protein or tags on said biomolecule are detected by monitoring changes in ionic current, tunneling current, voltage, conductance or impedance during biomolecule transit through the nanopore.  (Emphasis added)


Bashir et al., at paragraph [0055], teach:
[0055] Figure 9. Current-voltage (1-V) characteristics of a 19 nm diameter graphene-Al2O3 nanopore with gate (graphene layer 2) tied to the source and the gate left floating.  (Emphasis added)

The above showing is deemed to meet a limitation of independent claims 1 and 61 in that the nanopore has a diameter of “less than or equal to 20 nm”.  The use of a membrane comprising graphene is deemed to meet a limitation of claim 18.

Bashir et al., at paragraph [0049], teach:
(b) Characteristic translocation events of λ-DNA through an 11.3 nm graphene-Al2O3 nanopore.  (Emphasis added)



Bashir et al., at paragraph [0121], teach that the membrane can have a total thickness of 8 nm.  As stated therein:
[00121] The growth of primarily monolayer graphene using the CVD process employed here has been reported. Note the D peak seen in Figure 14e is characteristic of CVD graphene and results from defects. A 15 Å thick Al seed layer is next evaporated onto the graphene layer followed by ALD deposition of 60 Å of Al2O3 giving a total membrane thickness of less than 8 nm.  (Emphasis added)

The above showing is deemed to meet additional limitations of claims 1 and 61 as a membrane of 8 nm is clearly “less than 30 nm”.  Additionally, the aspect that the “total membrane thickness [can be] less than 8 nm” is deemed to fairly suggest “a thickness of less than 0.5 nm”- limitation of claim 19; as well as fairly suggest a limitation of “a thickness less than or equal to 20 nm” of claim 17.

Bashir et al., at paragraph [0021], teach:
[0021] Any of the methods and devices provided herein optionally further comprise functionalizing exposed edges of graphene in the nanopore by attaching a chemical moiety to an exposed nanopore graphene edge. The chemical moiety has an affinity to a portion of the biomolecule, including a binding affinity that may periodically slow transit speed, and the chemical moiety interacting with the portion of the biomolecule changes the monitored electrical parameter as the biomolecule transits the nanopore. Examples of a chemical moiety include recognition molecules for a specific nucleotide, amino acid and/or sequence of nucleotides or amino acids of the biomolecule, including polynucleotides, polypeptides, polyamino acids, antibodies, receptors and artificially constructed chemicals and chemical groups having high affinity for a target molecule.  (Emphasis added)

The above showing is deemed to fairly teach a limitation of claims 7 and 48.

Bashir et al., at paragraphs [0090]-[0092], teach the use of proteins that specifically bind to sites of methylation in DNA, and that they have been used so to determine the pattern of methylation of the DNA molecule.  As stated therein:
[0090] Analysis Protein bound Methylated DNA using Electrical Current Spectroscopy.
The nanopore based methylation analysis process is illustrated in Figure 5. First, methylated DNA molecules are combined with methyl-CpG binding proteins to form protein bound DNA complexes (Figures 5b and 5c). The methyl-CpG-binding protein family (MBD) consists of five proteins, MeCP2, MBD1, MBD2, MBD3 and MBD4, each containing a methyl-CpG-binding domain (MBD) that allows them to bind to methylated DNA. Any of these are used to label methylated CpG dinucleotides.
[0091] MeCP, MBD1 and MBD2 are selected as they bind specifically and exclusively to a single methylated CpG dinucleotides in vitro, and have been identified as critical components in transcriptional repression. The specificity of these proteins are used to label methylation sites along a methylated DNA molecule. The MBD-DNA complex is introduced into the cis chamber of the nanopore fluidic setup as shown in Figure 5d.  Under an applied potential, these protein bound, methylated DNA fragments translocate through the pore resulting in characteristic current blockades, representative of the methylation status of the molecule.  (Emphasis added)

[0092] Methylation Determination: A single methylated DNA molecule from an unmethylated DNA fragment of equal length using nanopore based current spectroscopy methods (Figure 6). The passage of unmethylated DNA through the pore produces only a slight deviation in the baseline current as illustrated in figure 6a. The passage of an MBD protein bound DNA fragment through the pore, however, results in a very different current signature (Figure 6b).  As the drop in pore current is related to the cross section of the translocating molecule, deeper blockades are observed when the large, bound protein traverses the pore. Two distinct blockade levels occur, the first corresponding to regions of DNA that do not contain bound proteins (lDNA), and the second corresponding to regions containing the MBD protein (IMBD).  (Emphasis added)

The use of MBD to bind DNA at sites of methylation is deemed to meet the requirements of the “capture element” of claims 1 and 61.  The use of a MBD is deemed to meet the requirements of a “biomarker” (claims 6 and 8-11) as well as “methylation binding protein” (claim 7).  The use of MBD to determine the methylation status of DNA whereby blockade current profiles are evaluated is deemed to meet a limitation of claims 9 and 14.  

Bashir et al., at paragraph [00115], teach:
single stranded DNA, double stranded DNA and RNA) ranging in length from single nucleotides to kilobase long genomic DNA fragments with sub-nm resolution.

The above showing is deemed to meet limitations of claims 12 and 13.


Bashir et al., at paragraph [0051], teach:

Add Methylated DNA binding protein to methylated DNA samples. (c) Incubation step to form stable MBD protein bound DNA complexes.

The above showing is deemed to fairly suggest the required enrichment of claim 15 and 56.

Bashir et al., in paragraph [0064], teaches of using miRNAs “from tissue samples”.  The use of samples obtained from “tissue samples” is deemed to meet a limitation of claim 20.  Such a mixture of nucleic acids is deemed to satisfy limitation of claim 49 as the nucleic acids in the sample would comprise that which is, and is not of interest.  (Claim 49)

Bashir et al., at paragraph [0064], teach:
Probe specific hybridization used to separate and concentrate specific miRNAs from tissue samples followed by nanopore based quantification. This technique offers enhanced sensitivity over conventional microarray techniques[.]

The aspect of separating and concentrating members of a binding pair, and that they are subsequently passed through the nanopore, is deemed to fairly suggest that their binding partner/ “capture element” is either placed at the opening to the nanopore (applicant’s “microfluidic passage” of claim 22) or are placed in the body of the “first fluid compartment” (claim 23).


Bashir et al., in paragraph [0085], teach:
The translocation of protein-DNA complexes through a graphene/Al2O3 nanopore with the resolution of a single protein is shown in Figure 4. The model DNA-protein system used in these studies is ERα bound to a 50 bp long probe containing a single ERE, the cognate binding sequence for the ERα protein.  (Emphasis added)

The aspect of having both a nucleotide probe and a binding protein is deemed to fairly suggest the biomarker and “capture element” of claims 24 and 25.

Bashir et al., at paragraph [0070], teach:
[0070] "Methylation" refers to DNA having one or more residues that are methylated.  For example, in all vertebrate genomes some of the cytosine residues are methylated.  DNA methylation can affect gene expression and, for some genes, is an epigenetic marker for cancer. Two different aspects of DNA methylation can be important:  methylation level or content as well as the pattern of methylation. "Methylation state" is used broadly herein to refer to any aspect of methylation that is of interest from the standpoint of epigenetics, disease state, or DNA status and includes methylation content, distribution, pattern, density, and spatial variations thereof along the DNA sequence. Methylation detection via nanopores is further discussed in U.S. Pub. No. 2012/0040343 (168-08).  (Emphasis added)

Bashir et al., at paragraph [00145], teach:
[00145] Nanopore applications outside DNA sequencing. The more immediate application for solid-state nanopores is likely in medical diagnostics. A nanopore based diagnostic tool could: (1) detect target molecules at very low concentrations from minute
sample volumes (perhaps shed DNA from tumor cells in patient serum)…  (Emphasis added)

Bashir et al., at paragraph [00146], teach:
[00146] Genetic analysis involving the detection of single nucleotide polymorphisms (SNPs) is another important diagnostic application tailored for nanopores. SNPs and point mutations have been linked to a variety of Mendelian diseases such as cystic fibrosis and Huntington's disease as well as more complex disease phenotypes.  (Emphasis added)



Bashir et al., at paragraph [00149], lines 28-34, teach:
Current trends suggest that significant hurdles inhibiting the use of biological nanopores in sequencing (high translocation velocity, a lack of nucleotide 30 specificity) have been resolved. Similarly, if DNA translocation through solid-state nanopores could be slowed down to ~3 A/ms (length of a single nucleotide moving in a millisecond through a sensor region with spatial resolution of ~3 A), and if nucleotides could be identified uniquely with an electronic signature, a 1 million base long molecule could be sequenced in less than 20 minutes.  (Emphasis added)

The above showing is deemed to fairly suggest a limitation of claim 60.

Bashir et al., in paragraph [0030], teach:
The membrane has a first surface and a second surface opposite the first surface, wherein the membrane separates a first fluid compartment from a second fluid compartment.

The selection of volume for the confined volume(s) of the various compartments is deemed to be a matter of obvious design choice. (Claims 35 and 36)

While Bashir et al., teach of the separation of target polynucleotides from a sample by selectively passing target molecules through a nanopore in a membrane, they have not been found to specify the amount a target molecule is concentrated over that in the original sample.

Bashir et al., have not been found to teach use of a bead, much less a magnetic bead, in combination with a nanopore.

Timp et al., in paragraph [0015], teach:
[0015] In an embodiment, provided is a method for separating DNA based on methylation by providing a membrane having one or more nanopores, wherein the membrane separates a first compartment from a second compartment. In particular, the nanopore is in fluid communication with the first and second compartments so that DNA suspended in a fluid in a first compartment is capable, under certain conditions, of entering the pore from the first compartment and exiting the pore into the second compartment. DNA is provided to the first compartment and the DNA separated by establishing an electric field across the membrane, wherein the electric field generates a threshold voltage across the nanopore that is capable of forcing methylated DNA through the nanopore from the first to the second compartment. In an aspect, substantially no unmethylated DNA (or, more generally, DNA that does not at least meet the methylation parameter of interest does not substantially translocate via the pore) traverses the nanopore to enter the second compartment. "Substantially" refers to less than 0.1% of the unmethylated DNA (or DNA not meeting the methylation parameter of interest) passing through to the second compartment. Alternatively, the method is described in terms of DNA ratio in the second compartment. In an aspect, the number of methylated DNA fragments in the second compartment outnumbers other DNA in the second compartment by a factor that is greater than or equal to 1000.  (Emphasis added)

The aspect of one establishing an electrical barrier that keeps non-target molecules out of the second compartment is deemed to support the confined volumes disclosed by Bashir et al.  Also, the fact that the DNA molecules/polynucleotides of interest, can be concentrated “by a factor that is greater than or equal to 1000” is deemed to fairly teach the newly-added limitation of claim 1- that “the concentrating step increases a concentration of the polynucleotide of interest by at least a factor 500 in a region adjacent to the nanopore compared to the concentration of the polynucleotide of interest in a region that is not adjacent to the nanopore”.    

Timp et al., at paragraph [0086], teach:
The specific embodiments provided herein are examples of useful embodiments of the present invention and it will be apparent to one skilled in the art that the present invention may be carried out using a large number of variations of the devices, device components, methods steps set forth in the present description.



Kokoris et al., paragraph [0094], teach combining a capture probe with magnetic beads via a cleavable linker, and that the probe is used to wash and purify the target.  As stated therein:

In this embodiment, the capture probe is tethered to a magnetic bead (180) by a cleavable linker (182). This is used to wash and purify the target identifier. Next the beads, which may have multiple capture probes linked thereto, are cleaved and the purification product is purified a second time using the reversible linker (184), such as a T-linker, with a second magnetic bead (186) (shown in FIG. 2) having the appropriate linker receptor (187). In this second purification only the target identifier will link to the bead and be selected. This double purification strategy helps reduce detector background events and to concentrate the target identifiers.

Kokoris et al., in paragraph [0134], teach using the magnetic beads in conjunction with “nanopore detection”.
Kokoris et al., has not been found to teach that the cleavable linker comprises uracils or that a glycosylase is used to cleave the linker, or that the bead is used in conjunction with a nanopore.

Myerson et al., at paragraph [0114], teach the use of a “cleavable linker” that can be cleaved with glycosylase, and that “Suitable DNA glycosylases may include uracil-DNA glycosylases…”
The presence of uracils in the “cleavable linker” is deemed to meet limitations of claims 29, 30, 32, and 33.

Neither Bashir et al., Timp et al., Kokoris et al., nor Myerson et al., have been found to teach performing amino conjugation to a magnetic bead. (Claim 31 and 32)

Chen et al., at paragraph [0122], teach that nucleic acid probes can be coupled to magnetic beads via use of an amino linker.  (Claims 31 and 32)
In view of the above showing, it would have been obvious to one of ordinary skill in the art to have modified the method of Bashir et al., not only to include the use of magnetic beads, but to have used the effective amino linker disclosed by Chen et al.

Neither Bashir et al., Timp et al., Kokoris et al., Myerson et al., nor Chen et al., have been found to teach not only using magnetic beads in combination with a nanopore, but to flow a reactant (applicant’s biomarker”), which is coupled to a magnetic bead, through the nanopore, and to also use the magnetic field to position the magnetic bead.

Gundlach et al., at paragraph [0027], teaches combining electric field and magnetism so to direct analyte (e.g., DNA) through a nanopore, but to also direct the magnetic bead to the nanopore.  As stated therein:
[0027] Application of an electric field may cause the modified analyte to enter the opening or otherwise cause movement of a modified analyte, such as moving a modified analyte through an opening of a nanopore after alteration. In some embodiments, physical pressure causes the modified analyte to enter the opening or otherwise causes movement of a modified analyte. In some embodiments, a magnetic bead is attached to the modified analyte on the trans side, and alteration is caused by a magnetic force causing the modified analyte to enter or proceed through the opening or otherwise causes movement of the modified analyte. For example, the magnetic bead does not fit through the pore, but it can be used once a translocation initiation tail has made it through the pore.

The aspect that “a magnetic bead is attached to the modified analyte on the trans side” is deemed to fairly suggest limitation of claim 33 as the magnetic bead and analyte are on opposite sides of the nanopore.  
The aspect that the complex, sans the magnetic bead, has passed through the nanopore, such is deemed to also meet a limitation of claim 30.

It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the method of Basil et al., Timp et al., Kokoris et al., and Myerson et al., with that of Chen et al., for to do so would enhance one’s ability to couple the MBD proteins (Basil et al.) to magnetic beads.  It would also have been obvious to said ordinary artisan to have further modified the method of Bashir et al., Timp et al., Kokoris et al., Myerson et al., and Chen et al., with that of Gundlach et al., for to do so would enable one to combine the power and efficiency of Gundlach et al., in that one can use the magnetic field, current and diameter of nanopore to facilitate the ability of reactants to reach through the nanopore, and to remain there due to the magnetic field, yet not having the magnetic bead to pass through the bead.  The immediate result being the purification and concentration of desired targets bound to the complex, e.g., the methylated DNA bound by the MBD (Bashir et al.).
As noted above in paragraph 36, Bashir et al., teaches of the desire to slow the velocity of DNA through the nanopore.  As seen above, the prior art fairly teaches combining magnetic beads with nucleic acids and nanopores.  It would have been obvious to one of ordinary skill in the art to have manipulated the composition and arrangement of the magnetic field as well as the strength of both electric and magnetic fields for to do so would enable one to slow the movement 

While Bashir et al., teaches detection of methylation, including determining the pattern of methylation of DNA, neither Bashir et al., Kokoris et al., Myerson et al., Chen et al., nor Gundlach et al., have been found to teach specifically of applying the technology to the detection of “hemi-methylated region of double-stranded DNA” (emphasis added).  However, Timp et al., at paragraph [0065], teach:
[0065] The threshold voltages for fully- and hemi-methylated MS3 are consistently below that observed for the unmethylated strand and therefore, are easily resolved.

In addition to the teachings of Timp et al., it is also noted that Applicant, at paragraph [0183] of the instant application admits that means for detecting hemi-methylated DNA were known at the time of filing.  As stated therein:
We will also examine the binding affinity of KZF to hemi-methylated DNA and single symmetric methylated CpG dinucleotides. It is known that KZF recognizes the asymmetric methylation on single strand, and also recognizes single symmetric methylated CpG dinucleotides with slightly less affinity.44  (Emphasis added)

As evidenced above, applicant makes reference to footnote “44”.  A review of the footnotes finds the following at page 84 of the disclosure:

    PNG
    media_image2.png
    150
    984
    media_image2.png
    Greyscale

As evidenced above, the publication of Buck-Koehntop et al., was published in 2012 and thusly constitutes available prior art.
The above showing is deemed to meet a limitation of claim 57.

In view of the above analysis and in the absence of convincing evidence to the contrary, claims 1-4, 6-20, 22-26, 29-50, 52-59 and 61 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/01648 A1 (Bashir et al.) in view of US 2012/0040343 A1 (Timp et al.), US 2012/0071330 A1 (Kokoris et al.), US 2010/0029513 A1 (Myerson et al.), US 2008/0003564 A1 (Chen et al.), US 2013/0146457 A1 (Gundlach et al.) and admissions of applicant.

Claims 27 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/01648 A1 (Bashir et al.) in view of US 2012/0040343 A1 (Timp et al.), US 2012/0071330 A1 (Kokoris et al.), US 2010/0029513 A1 (Myerson et al.), US 2008/0003564 A1 (Chen et al.), US 2013/0146457 A1 (Gundlach et al.) and admissions of applicant as applied to claims 1-4, 6-20, 22-26, 29-50, 52-59 and 61 above, and further in view of US 2002/0094526 A1 (Bayley et al.).
See above for the basis of the rejection as it pertains to the disclosures of Bashir et al., Timp et al., Kokoris et al., Myerson et al., Chen et al., Gundlach et al., and admissions of applicant.
Neither Bashir et al., Timp et al., Kokoris et al., Myerson et al., Chen et al., Gundlach et al., nor the admissions of applicant have been found to teach the limitations of claims 27 and 51.
Bayley et al., disclose and claim a biosensor composition and methods of use.  As disclosed in paragraph [0029], the sample size can be lowered to “one nL” and that the level of sensitivity can also be lowered to 1 attomole.  As stated therein:
[0209] The current detection limit of this system in terms of final target DNA concentration is 1 nM. To decrease the detection limit and fully capitalize on the high sensitivity of DNA-nanopores, the sample volume can be reduced by the miniaturization of the chamber reservoir. Assuming a sample volume of one nL, a detection limit of one attomole can be achieved. The transport of a sample volume of a few nL is readily done with state-of-the-art fluidic systems (Quake and Scherer, 2000). To further reduce the detection limit, the target DNA can be electrophoretically transported and concentrated on the biosensor surface (Gilles et al., 1999). Furthermore, the recording time for DNA-nanopores is a few minutes, while the time required for the hybridization and read out of DNA-chips is 45 to 60 minutes (Hegde et al., 2000).  (Emphasis added)

The aspect of having a sample volume of 1 nl is deemed to fairly suggest a “compartment” of “that is less than or equal to 100 µL” (claim 27).  Also, the aspect of being able to characterize a target molecule that is present at a concentration of 1 attomole is deemed to fairly meet the requirement of the method of claim 51 in that the concentration of detectable target “is as low as 1000 molecules/µL or about 1 fM” as a sensitivity of 1 attomole is recognized as being 0.001 fentomoles or fM. 
In view of the above showings, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the teachings of Bashir et al., Timp et al., Kokoris et al., Myerson et al., Chen et al., Gundlach et al., and admissions of applicant to use a highly sensitive nanopore device as disclosed by Bayley et al., for to do so would not only result in greater sensitivity, but that such results can be obtained quickly, with the underlying methods being well developed, therein imparting a most reasonable expectation of success.
In view of the above analysis and in the absence of convincing evidence to the contrary, claims 27 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/01648 A1 (Bashir et al.) in view of US 2012/0040343 A1 (Timp et al.), US 2012/0071330 A1 (Kokoris et al.), US 2010/0029513 A1 (Myerson et al.), US 2008/0003564 A1 (Chen et al.), US 2013/0146457 A1 (Gundlach et al.) and admissions of applicant as applied to claims 1-4, 6-20, 22-26, 29-50, 52-59 and 61 above, and further in view of US 2002/0094526 A1 (Bayley et al.).

Response to argument
Applicant’s representative, at pages 15-20 of the response of 29 October 2020 traverses the prior rejection of claims under §103(a).   As evidenced above, new rejections of claims under §103(a) have been made which not only take into consideration the teachings of prior art of record, but also incorporate the teachings of additional prior art publications- US 2012/0040343 A1 (Timp et al.), and US 2002/0094526 A1 (Bayley et al.).

Conclusion
Objections and/or rejections which appeared in the prior Office action and which have not been repeated hereinabove have been withdrawn.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley L. Sisson whose telephone number is (571)272-0751.  The examiner can normally be reached on Monday to Thursday, from 6:30 AM to 5 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Bradley L. Sisson/Primary Examiner, Art Unit 1634